Citation Nr: 1108817	
Decision Date: 03/04/11    Archive Date: 03/17/11

DOCKET NO.  07-31 560	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

Entitlement to a total rating for compensation purposes based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

Appellant and E.D.



ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel


INTRODUCTION

The Veteran had active military service from December 1951 to January 1972.

This matter comes before the Board of Veterans' Appeals (Board) from a June 2005 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Decatur, Georgia.  

In April 2010, Veteran and a witness testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

This matter was previously before the Board in June 2010 and November 2010 and was remanded for further development.  It has now returned to the Board for further appellate consideration.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran is service-connected for lumbosacral spine strain (evaluated as 20 percent disabling), tinnitus (evaluated as 10 percent disabling), injury to middle finger of the left hand (evaluated as noncompensable), bilateral hearing loss disability (evaluated as noncompensable), and duodenal ulcer (evaluated as noncompensable), for a combined service-connected disability rating of 30 percent.

2.  The evidence of record does not reflect that the Veteran's service-connected disabilities preclude him from maintaining substantially gainful employment consistent with his education and occupational experience. 


CONCLUSION OF LAW

The criteria for the award of TDIU benefits have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).  

Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In March 2006, the United States Court of Appeals for Veterans Claims (Court) issued its decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  The Court in Dingess/Hartman held that the VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim.  As previously defined by the courts, those five elements include:  (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Upon receipt of an application for "service connection," therefore, VA is required to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  This includes notice that a disability rating and/or an effective date will be assigned if service connection is awarded.  Because the Court's decision is premised on the five elements of a service connection claim, it is the consensus opinion within the VA that the analysis employed can be analogously applied to any matter that involves any one of the five elements of a "service connection " claim, to include an increased rating claim.  

Notice as to the criteria for a claim for entitlement to TDIU, to include how an effective date is determined, was provided to the Veteran in December 2010.  In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that compliance with 38 U.S.C.A. § 5103 required that VCAA notice be provided prior to an initial unfavorable agency of original jurisdiction decision.  Because the VCAA notice was not completed prior to the initial AOJ adjudication denying the claim, the timing of the notice does not comply with the express requirements of the law as found by the Court in Pelegrini.  Here, the Board finds that any defect with respect to the timing of the VCAA notice was harmless error.  Although complete notice was provided to the appellant after the initial adjudication, the claim was readjudicated thereafter, and the appellant therefore, has not been prejudiced.  The Veteran has been provided with every opportunity to submit evidence and argument in support of his claim, and to respond to VA notices.  See Shinseki v. Sanders/Simmons, No. 07-1209 (U.S. Sup. Ct. April 21, 2009); 556 U.S. ____ (2009); Fenstermacher v. Phila. Nat'L Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated on insufficiency of notice since its purpose had been served.").  In order for the court to be persuaded that no prejudice resulted from a notice error, "the record must demonstrate that, despite the error, the adjudication was nevertheless essentially fair."  Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).

The VCAA requires that the duty to notify is satisfied, and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996).  The Board finds the VCAA notice requirements have been met in this case

Duty to assist

With regard to the duty to assist, the claims file contains the Veteran's service treatment records (STRs), and private and VA examination and treatment records.  Additionally, the claims file contains the statements of the Veteran and E.D. in support of the Veteran's claims, to include their testimony at an April 2010 Board hearing.  The Board has carefully reviewed the statements and concludes that there has been no identification of further available evidence not already of record for which VA has a duty to obtain.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  The Board notes that in a July 2010 VA examination addendum, the examiner noted that the Veteran had apparently fractured the L4 portion of his spine since June 2008.  The examiner further noted that an attempt would be made to more specifically determine when the fracture had occurred by reviewing x-ray and MRI reports.  A further addendum to this report is not of record.  Nevertheless, as the examiner noted that the fracture was not related to the Veteran's service connected disability, the Board finds that a remand to obtain additional clinical records or reports would serve no useful purpose and would not provide the Veteran with any benefit with regard to his claim.  In addition, in June 2010, the Veteran was requested to complete and return a VA Form 21-4142, Authorization and consent to release Information, for each health care provider so that VA could obtain treatment information.  The Veteran was also informed that he may want to obtain and send the information to VA himself.  The record indicates that the Veteran submitted additional evidence; however, the claims file does not include a completed VA form 21-4142 in response to the June 2010 VA correspondence.  The duty to assist is not a one-way street.  If a Veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

A VA examination with respect to the issue on appeal was obtained in July 2010. 38 C.F.R. § 3.159(c) (4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examination is more than adequate, as it includes a clinical examination, radiology reports, and an interview with the Veteran regarding his complaints.  The report of the examination contains findings necessary to evaluate the Veteran's employability.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c) (4).  

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.  Essentially, all available evidence that could substantiate the claim has been obtained.

Legal criteria 

Total disability ratings for compensation may be assigned where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of a service-connected disabilities:  Provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).

To establish a total disability rating based on individual unemployability, there must be impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  In reaching such a determination, the central inquiry is whether the Veteran's service connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v.  Brown, 5 Vet. App. 524, 529 (1993).

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation; provided that permanent total disability shall be taken to exist when the impairment is reasonably certain to continue throughout the life of the disabled person.  38 C.F.R. § 4.15.

It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  Rating boards should refer to the Director of the Compensation and Pension Service for extra-schedular consideration all cases of Veterans who are unemployable by reason of service-connected disabilities but who fail to meet the percentage requirements set forth in 38 C.F.R. § 4.16(a).  The Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  38 C.F.R. § 4.16(b).  

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the medical evidence pertinent to the appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Veteran is service-connected for lumbosacral spine strain (evaluated as 20 percent disabling), tinnitus (evaluated as 10 percent disabling), injury to middle finger of the left hand (evaluated as noncompensable), bilateral hearing loss disability (evaluated as noncompensable), and duodenal ulcer (evaluated as noncompensable).  His combined service-connected disability rating is 30 percent.  Thus, the Veteran does not meet the schedular criteria listed in 38 C.F.R. § 4.16(a).  Because the Veteran does not meet the threshold requirements under 38 C.F.R. § 4.16(a), entitlement to TDIU under that section is not warranted.  

The Board has also contemplated whether the Veteran is entitled to extra schedular consideration under 38 C.F.R. § 4.16(b), and determined, for the reasons noted below, that he is not.  

Correspondence from Dr. R.R., dated in October 2004, reflects that the Veteran's "medical condition warrants him permanently disabled and restricted limitation due to cervical neuritis and disc degeneration.  He is also managed for hypertension, past myocardial infarction, coronary heart disease, diabetes, hyperlipidemia and osteoarthritis of multiple joints."  The Board notes that in determining whether a Veteran is entitled to TDIU, the central inquiry is whether the Veteran's service connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v.  Brown, 5 Vet. App. 524, 529 (1993).  Dr. R.R.'s opinion does not reflect that the Veteran is unemployable due solely to his service-connected disabilities. 

Correspondence from Dr. D.L.S., dated in August 2004, reflects that the Veteran was being treated for cervical spondylitic myelopathy, and also had cardiac medical problems and lumbar spondylitic problems.  Dr. D.L.S. opined that "based on the extent of [the Veteran's] problems, his age, and the severity of his condition", he (the examiner) did not think that the Veteran would ever be employable in the future.  Again, the opinion does not reflect that the Veteran is unemployable due solely to his service-connected disabilities.  To the contrary, it specifically notes his non-service-connected disabilities, and age, as being factors in his unemployability.  The Board also notes that unemployability associated with advancing age may not be used as a basis for a total disability rating.   38 C.F.R. § 4.19. 

Correspondence from Dr. J.V.C., dated in February 2009, reflects that the Veteran had undergone a three level anterior cervical diskectomy and fusion at C3-4, C4-5, and C5-6 in August 2008.  Dr. J.V.C. opined that he did not feel that the Veteran would be able to recover to the point of returning to any gainful employment due to the Veteran's age and the duration of his cervical myelopathy.  Once again, the opinion does not reflect that the Veteran is unemployable due solely to his service-connected disabilities.  To the contrary, it specifically notes his non-service-connected disability of cervical myelopathy as the disability which prevents the Veteran from gainful employment.

The October 2005 VA examination report reflects that the Veteran had non-service connected disabilities, including diabetes which required him to retire.  At the time of his retirement, he "was not complaining of his low back."  It was noted that he had no problems with activities of daily living.  It was further noted that he had no flare-ups and no incapacitation episodes within the past 12 months.  The July 2010 VA examiner noted that the Veteran's service-connected lumbar spine degenerative disc disease would minimally affect his ability to work.  

The medical reports, while listing numerous non-service-connected disabilities as affecting the Veteran's employability, are negative for any mention of the Veteran's tinnitus, injury to the middle finger of the left hand, bilateral hearing loss disability, and duodenal ulcer as affecting his employability.  Thus, there is no competent medical evidence that the Veteran's service connected disabilities prevent the Veteran from maintaining substantial gainful employment.  The Board has considered the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.  See 38 U.S.C.A. §  5107(b); Gilbert . v. Derwinski, 1 Vet. App. 49 (1990).  

The Veteran does not meet the thresholds requirements for a total disability rating under 38 C.F.R. § 4.16 (a) and a referral for extra-schedular consideration under 38 C.F.R. § 4.16(b) is not warranted.  




ORDER

Entitlement to a total rating for compensation purposes based on individual unemployability (TDIU) is denied.




____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


